WALKER, P. J.
The principal basis of the plaintiff’s claim to damages was the operation by the defend*312ant, the appellant here, of a power plant, located on a lot adjoining the plaintiff’s residence. The main feature of the nuisance complained of was not the location of the structure, nor the mere presence of the machinery on it, hut it was the operation of the machinery, causing disagreeable noises and vibrations, which, it was claimed, injured the plaintiff’s property and caused her personal discomfort and suffering. The continuance of the nuisance was dependent upon the continuance of its cause. The main cause was not necessarily a permanent one. So far as the nuisance resulted from the running of the plant, it was in its very nature one that was subject to abatement by stopping the machinery that made-the noise; and there was evidence tending to show that at the time of the trial it already had been abated. In such case, the damages recoverable for injury to the plaintiff’s property by the nuisance are not measured by the difference between the value of the property before the nuisance was started and its value afterwards. Recent rulings touching this question render further discussion of it unnecessary.—Sloss-Sheffield Steel & Iron Co. v. Mitchell, 161 Ala. 278, 49 South. 851; Id., 167 Ala. 226, 52 South. 69. The court was in error in the part of its oral charge excepted to, which stated the-measure of recovery for damages to the plaintiff’s property.
Reversed and remanded.